Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Election/Restrictions
claims 1-14 remain for examination, wherein claim 1 is an independent claim.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-8 and 10-14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The term “high-high-toughness, low-temperature thick-plate structural steel” in claims 1-8 and 10-14 is a relative term which renders the claim indefinite. The terms “high”, “low”, and “thick” are not defined by the claims, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Proper amendment is necessary.
Claims 7 and 13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The term “a width of approximately 20 nm” in claims 7 and 13 is a relative term which renders the claim indefinite. The terms “approximately” are not defined by the claims, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Proper amendment is necessary.
Claim 2, 4-8, and 10-14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. In the instant case, the steps (2-a), (2-b), and (2-c) are listed as essential process steps, optional steps, which conflict to each other. Since the limitations in claims 4-8 and 10-14 depend on the process steps of claim 2, they are also rejected. Proper amendment or clarification is necessary. For Examination purpose, these steps are treated as optional steps in the following examination.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 is rejected under 35 U.S.C. 103 as being unpatentable over Dierickx et al (US 7,354,487 B2, thereafter US’487).
Regarding claim 1, US’487 teaches a rolled steel part (Abstract, examples, and claims of US’487), which reads on the structural steel plate as recited in the instant claim. The comparison between the alloy composition ranges disclosed by US’487 (Abstract, claims, Col.3, ln.30 to Col.4, ln.64 of prima facie case of obviousness. MPEP 2144 05 I. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to optimize the alloy composition ranges including C, Cr, Mn, Ni, Mo, V, Nb, Cu, Al, P, S, and Fe as claimed from the disclosure of US’487 since US’487 teaches the same Cu-contented steel part throughout whole disclosing range. 

Element
From instant Claim 1 (mass%) 
From US’487 (mass%)
Overlapping range
(mass%)
C
0.03-0.08
0.06-0.25
0.06-0.08
Cr
0.8-1.9
Trace amount-1.2
0.8-1.2
Mn
0.01-1.0
0.5-2.0
0.5-1.0
Ni
3.5-7
Trace amount-4.5
3.5-4.5
Mo
0.2-0.5
Trace amount-0.30
0.2-0.30
V
0.15-0.2
Trace amount-2.0
0.15-0.2
Nb
0.01-0.05
0.005-0.06
0.01-0.05
Cu
1.2-3.8
Trace amount-3.5
1.2-3.5
Al
0-0.5
Trace amount-3
Trace amount-0.5
P
< 0.015
Trace amount
0-trace amount
S
< 0.010
0.005-0.3
0.005-< 0.01
Fe
Balance + impurities
Balance + impurities
Balance + impurities


Claim(s) 2-14 are rejected under 35 U.S.C. 103 as being unpatentable over US’487 in view of Nakamuraet al (US 6,558,483 B1, thereafter US’483).
oC to 1300oC and that the controlled cooling should take place from that temperature to obtain bainite microstructure.” (Col.2, lns.49-61 of US’487), which reads on the microstructure on claim 3, reads on the rolling above 750oC and air cooling as claimed in the instant claim 2, and overlaps the claimed heating temperature and multiple times of rolling as recited in the instant claim 2. Overlapping heating temperature and rolling prima facie case of obviousness. MPEP 2144 05 I. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to optimize the heating temperature and rolling pass times as claimed from the disclosure of US’487 since US’487 teaches the same Cu-contented steel part throughout whole disclosing range. US’487 teaches heat treatment including quenching and annealing (Col.1, lns.26-28 of US’487), which reads on the off-line heat treatment as recited in the instant claim 2. US’487 teaches applying precipitation annealing at temperature 425-600oC for 1hr or more (claims and col.2, lns.18-25 of US’487), which overlaps the claimed tempering (T) conditions as recited in the step (2-c) of the instant claim 2. MPEP 2144 05 I. US’487 does not specify the cumulative compression ratio and the critical tempering (L) conditions as claimed in the instant claim 2. US’483 teaches a manufacturing process for a Cu precipitation strengthened steel plate (Abstract and embodiments of US’483). US’483 teaches a steel alloy composition ranges (abstract, Col.3, ln.54 to Col.5, ln.48, and claims of US’483) overlap all of the of the essential alloy composition ranges as recited in the instant invention. MPEP 2144 05 I. US’483 provides example having reduction rates not less than 2% and tempering at temperature range 500-650oC for 1 hr. (Second embodiment of US’483), which overlap the claimed cumulative compression ratio and the critical tempering (L) 
Regarding claims 4-8 and 10-14, the claimed limitations in the instant claims are recognized as steel features fully depended on the alloy composition and manufacturing process steps as recited in the instant invention. Since US’487 in view US’483 teaches all of the similar alloy composition and similar manufacturing process as recited in the instant invention, the claimed features in the instant claims 4-8 and 10-14 would be highly expected in the steel plate of US’487 in view US’483. MPEP 2112 01 and 2145 II. Furthermore, claims 4-5 depends on claim 3, while claim 3 indicates martensite is only a optional structure (“mainly martensite and/or bainite” in instant cl.3), therefore, claimed martensite in the instant claims 4-5 and 11 are not necessary exist in the steel. The features of the Cu rich precipitated phase as recited in the instant claims 6-7 and 12-13 depend on the alloy composition ranges and precipitation tempering process. US’487 in view US’483 teaches the similar Cu-content steel plate tempered under the similar tempering 
Regarding claim 9, the claimed properties in the instant claim are fully depend on the alloy composition and manufacturing process steps as recited in the instant invention. Since US’487 in view US’483 teaches all of the similar alloy composition and similar manufacturing process as recited in the instant invention, the claimed properties in the instant claim would be highly expected in the steel plate of US’487 in view US’483. MPEP 2112 01 and 2145 II. Actually, US’487 teaches YS is 900 MPa or more (cl.1-2 of US’487), which overlaps the claimed YS as recited in the instant claim. US’483 provides plate thickness over 25 mm and excellent vE-40 values (table 3 of US’384), which also reads on the claimed thickness of the plate and the toughness as claimed in the instant claim. 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIE YANG whose telephone number is (571)270-1884.  The examiner can normally be reached on IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JIE YANG/Primary Examiner, Art Unit 1734